Mb. Justice Wole
delivered the opinion of the court.
In a suit to annul a servitude (negatoria de servidumbre), for the removal of railroad rails, for an injunction 'and for damages the complainant also asked for an injunction pen-dente lite.
The court below refused an order pendente lite because no irreparable damage appeared and that the alleged damages Could be recovered in-an ordinary suit.
Without stopping to inquire into the exact nature of the *242reasons for the refusal of the order, we think the action o.f the court should be-.affirmed for the following reasons:
J i 1. The record shows that' the only proof before the court was the pleadings and that the answer set up apparently godd, or." debatable defences. In these conditions ordinarily a..court of appeal, will not go beyond the discretion of the court in refusing the injunction.
2. The pleadings tended to show agreements or an understanding with previous owners permitting a railroad to run over the land more or less permanently and that a railroad was actively in operation in connection with the mill of the defendant.
3. The complainant and her predecessors suffered years to go by without acting to have the rails removed and this apparent absence of vigilance could'not be overcome by a mere presentation of verified pleadings to the immediate injury of the defendant and its going concern.
4. There was no showing of immediate great injury to the complainant.
. The order appealed from should be

Affirmed.

Chief Justice Del Toro and Justices Aldrey, Hutchison, and Franco Soto concurred.